U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission File No. 333-143969 ROYAL UNION HOLDING CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-8600068 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 484 North 2070 East, Saint George, Utah 84790 (Address of Principal Executive Offices) (435) 632-1837 (Issuer’s telephone number) Zion Nevada Corporation (Former name, address and fiscal year, if changed since last report) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B not contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes [X] No [] Revenues for year ended December 31, 2009: $-0- Aggregate market value of the voting common stock held by non-affiliates of the registrant as of March 10, 2009 was: $-0- Number of shares of our common stock outstanding as of December 31, 2009 is: 12,225,000. The Company’s Transfer Agent is Island Stock Transfer: 100 Second Avenue South, Suite 705S St. Petersburg, Florida 33701 Tel: 727-289-0010 Fax: 727-289-0069 State the number of shares outstanding of each of the issuer’s classes of common equity, as of May 10, 2010: 12,225,000 shares of common stock. 1 PART I ITEM 1DESCRIPTION OF BUSINESS Royal Union Holding Corp. (formerly Zion Nevada Corporation) (the “Company” or “We”) was incorporated in the State of Nevada on March 7, 2007. The principal business objective of Royal Union Holding Corp. is to acquire, develop and manage commercial and residential real estate properties. The Company intends to engage in real estate projects in cooperation with strategic consultants, architects, general and sub­contractors, and other specialists on a project-by-project basis. We are a development stage company and have not significantly commenced our planned principal operations. Our operations to date have been devoted primarily to startup and development activities, which include the following: 1. Formation of the Company; 2. Development of the Royal Union HoldingCorp. business plan; 3. Registering with the Securities and Exchange Commission 4. Listing on a public market or exchange 5. Securing DTC eligibility 6. Due diligence and research potential design and the construction of residential and commercial real estate projects with emphasis on value and quality. 7. Identifying alternative capital resources; 8. Due diligence and research on potential acquisition properties that will provide a current positive cash flow and portfolio for possible long-term appreciation. 9. Establishing policies and procedures for either long-term leasing or short-term sale. Diversification strategies to expand geographic reach. In order for us to commence substantive operations, we will require additional capital. It was our expectation that registration with the Securities and Exchange Commission and subsequent public listing of our common stock might facilitate our efforts in attracting additional capital. Thus far we have been unsuccessful in identifying credible sources of financing despite our efforts. In the event that we succeed in raising additional capital, we plan to select land for development and other real estate related projects subject to: 1. Internal and external demographic and marketing studies; 2. Financial and legal reviews as to the feasibility of the proposed project; 3. The ability to secure necessary financing and obtain required government approvals and entitlements; 4. Environmental due diligence; 5. Management’s judgment as to the real estate market economic trends; and 6. Our experience in a particular market. Since the Company’s inception on March 7, 2007 to December 31, 2009, we have not generated any substantive revenues and have incurred a cumulative net loss of $121,052. Our Officers and Directors do not receive a salary. As of May 10, 2010 Royal Union HoldingCorp. had 12,225,000 shares of $0.001 par value common stock issued and outstanding and no preferred shares issued or outstanding. Our administrative offices are located at 484 North 2070 East, Saint George, Utah 84790. Our fiscal year end is December 31. 2 EMPLOYEES We have no full time employees. Shawn Wright, one of our directors, has agreed to allocate a portion of his time to our activities without compensation. ITEM 2DESCRIPTION OF PROPERTY We maintain an office without charges at 484 North 2070 East, Saint George, Utah 84790 at the pleasure of Mr. Wright. There are currently no proposed programs for the renovation, improvement or development of the facilities currently in use. We have not adopted policies regarding the acquisition or sale of real estate assets (for capital gain or income purposes) nor do we presently hold any investments or interests in real estate, investments in real estate mortgages or securities of or interests in persons primarily engaged in real estate activities. If or when we might secure sufficient capital so as to commence operations, we intend to formulate and adopt policies addressing these matters. ITEM 3 LEGAL PROCEEDINGS There is no pending or threatened litigation against the Company ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On September 22, 2009 Shawn Wright completed the private sale of stock owned and controlled by him amounting to 10,000,000 shares of common stock of the company. In conjunction with this transaction we changed the name of the Company from Zion Nevada Corporation to Royal Union Holding Corp through written consent of shareholder(s) holding a majority of the issued and outstanding common stock of the Company. PART II ITEM 5 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS On December 31, 2009 and as of the date of this filing, there were 25 shareholders of record of our common stock. Our shares of common stock have never been traded on any recognized stock exchange. DIVIDENDS We do not intend to declare dividends in the near future. Any payment of cash dividends in the future will be dependent upon: the amount of funds legally available therefore; our earnings; financial condition; capital requirements; and other factors which our Board of Directors deems relevant. ITEM 7 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Our financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business. We have incurred a net operating loss of $121,052 through December 31, 2009. We have not commenced our operations, rather, we are still in the development stages. This raises substantial doubt about the our ability to continue as a going concern. In order to continue as a going concern, we will need, among other things, additional capital resources. Management’s plan is to obtain such resources for the Company by obtaining capital from management and significant shareholders sufficient to meet its minimal operating expenses and seeking equity and/or debt financing. However we cannot provide any assurances that the Company will be successful in accomplishing any of these plans. The ability of the Company to continue as a going concern is dependent upon its ability to successfully accomplish the plans described in the preceding paragraph and eventually secure other sources of financing and attain profitable operations. The accompanying financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 3 Plan of Operation Royal Union Holding Corp. (the “Company”) was incorporated in the State of Nevada on March 7, 2007. The Company’s principal business objective is to acquire, develop, and manage commercial and residential real estate properties. The Company plans to engage in real estate projects in cooperation with strategic consultants, architects, general and sub-contractors, and other specialists on a project-by-project basis. The Company’s operations have been limited to general administrative operations and we are considered a development stage company in accordance with Statement of Financial Accounting Standards No. 7. Results of Operation For the year ended December 31, 2009 Restated For the year ended December 31, 2008 (Unaudited) March 7, 2007 (date of inception) through December 31, 2009 Revenues $ - $ $ Operating expenses General administrative General administrative - related-party - Total operating expenses (Loss) from operations ) ) ) Other income (expense) Interest income - - - Interest expense - - - Total other income (expenses) - - - (Loss) before provision for income taxes ) ) ) Provision for Income Taxes - - - Net (loss) $ ) $ ) $ ) Basic and diluted loss per common share $ ) $ ) Basic and diluted weighted average common shares outstanding We did not have any operating income from inception (March 7, 2007) through December 31, 2009. For the year ended December 31, 2009 we recognized a net loss of $82,181 and for the year ended December 31, 2008, we recognized a net loss of $16,227. General and administrative expenses for the years ended December 31, 2009 and 2008 were as follows: General administrative General administrative - related-party - Liquidity and Capital Resources At December 31, 2009, we had little or no capital resources and will rely upon the issuance of common stock and additional capital contributions from shareholders to fund administrative and other expenses. 4 Balance Sheet Data ASSETS December 31, 2009 Restated December 31, 2008 Current assets: Cash and cash equivalents $ $ Prepaid expense - Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Advances from related parties Total current liabilities Commitments and contingencies - - Stockholders' (deficit) Preferred stock; $.001 par value, 50,000,000 shares authorized, zero shares issued and outstanding - - Common stock; $.001 par value, 900,000,000 shares authorized; 12,225,000 and 12,225,000 shares issued and outstanding Additional paid-in-capital Accumulated (deficit) during the development stage ) ) Stock issuable - Less: Stock issued for receivable ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ 5 ITEM 7.FINANCIAL STATEMENTS ROYAL UNION HOLDING CORPORATION (Formerly: Zion Nevada Corporation) (A Development Stage Company) FINANCIAL STATEMENTS December 31, 2009 6 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Royal Union Holding Corp. fka Zion Nevada Corp. (A Development Stage Company) We have audited the accompanying balance sheets of Royal Union Holding Corp. fka Zion Nevada Corp. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008 and since inception on March 7, 2007 through December 31, 2009. These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conduct our audits in accordance with standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Royal Union Holding Corp. fka Zion Nevada Corp. (A Development Stage Company) as of December 31, 2009 and 2008, and the related statements of operations, stockholders’ equity (deficit) and cash flows for the years ended December 31, 2009 and 2008 and since inception on March 7, 2007 through December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has had a loss from operations of $82,181, an accumulated deficit of $121,052, working capital deficit $49,102 and has earned no revenues since inception, which raises substantial doubt about its ability to continue as a going concern.Management’s plans concerning these matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 28, 2010 50 S. Jones Blvd. Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351 7 ROYAL UNION HOLDING CORPORATION (formerly: Zion Nevada Corporation) (A Development Stage Company) Balance sheets Restated ASSETS December 31, 2009 December 31, 2008 Current assets: Cash and cash equivalents $ $ Prepaid expense - Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Advances from related parties Total current liabilities Commitments and contingencies - - Stockholders' (deficit) Preferred stock; $.001 par value, 50,000,000 shares authorized, zero shares issued and outstanding - - Common stock; $.001 par value, 900,000,000 shares authorized; 12,225,000 and 12,225,000 shares issued and outstanding Additional paid-in-capital Accumulated (deficit) during the development stage ) ) Stock issuable - Less: Stock issued for receivable ) ) Total stockholders' (deficit) ) ) Total Liabilities and Stockholders' (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 8 ROYAL UNION HOLDING CORPORATION (formerly: Zion Nevada Corporation) (A Development Stage Company) Statements of operations For the year ended December 31, 2009 Restated For the year ended December 31, 2008 (Unaudited) March 7, 2007 (date of inception) through December 31, 2009 Revenues $
